Citation Nr: 0806437	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for low back disability 
manifested by backache.  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for arthritis, other 
than rheumatoid, of the back, right knee, and right hip.  

4.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for gastrointestinal 
disability, including gastroenteritis and irritable bowel 
syndrome, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117.

7.  Entitlement to service connection for anemia, to include 
as due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C. § 1117.

8.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure and/or 
undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C. § 1117.

9.  Entitlement to service connection for pulmonary 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117.  

10.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117.

11.  Entitlement to service connection for sleep disorder 
other than obstructive sleep apnea, to include as due to 
undiagnosed illness or other qualifying chronic disability 
pursuant to 38 U.S.C. § 1117.

12.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

13.  Entitlement to service connection for hypogonadism, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

14.  Entitlement to service connection for skin disability, 
to include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

15.  Entitlement to service connection for edema of the lower 
extremities, to include as due to undiagnosed illness or 
other qualifying chronic disability pursuant to 38 U.S.C. § 
1117.

16.  Entitlement to service connection for cardiovascular 
disability, to include as due to undiagnosed illness or other 
qualifying chronic disability pursuant to 38 U.S.C. § 1117.

17.  Entitlement to service connection for hypothyroidism, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

18.  Entitlement to service connection for disability 
manifested by burning semen, to include as due to undiagnosed 
illness or other qualifying chronic disability pursuant to 38 
U.S.C. § 1117.

19.  Entitlement to service connection for muscle pain, to 
include as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.

20.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969, as well as from November 1990 to May 1991.  The 
veteran served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  

These matters come to the Board of Veterans' Appeals (Board) 
following a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  At an informal hearing conference before RO 
personnel in March 2006, the veteran withdrew his notice of 
disagreement with respect to claims for service connection 
for diabetes mellitus, adjustment disorder, loss of hair, 
left eye disability, hypertension, and bursitis of the 
shoulders.  

In a September 2006 rating decision, the RO denied the 
veteran's claim for service connection for a left knee 
disability.  The RO's adjudication of that claim included 
consideration of arthritic changes in the left knee.  The 
veteran has not appealed the RO's September 2006 decision.  

In July 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the veteran withdrew his substantive appeal 
concerning the issue of service connection for gulf war 
undiagnosed illness as due to an undiagnosed illness.  The 
veteran also submitted additional evidence in support of his 
claims and waived initial review of the evidence by the RO.  
See 38 C.F.R. § 20.800 (2007).  

The Board notes that in the February 2006 rating decision, 
the RO characterized multiple claims as single issues.  In 
particular, the issues of gastroenteritis, pulmonary 
problems, rheumatoid arthritis, and obstructive sleep apnea 
included the veteran's claims for gastrointestinal problems 
and irritable bowel syndrome, anemia, asthma, arthritis of 
the back, right knee, and right hip other than rheumatoid 
arthritis, and sleep disorder (presumably other than 
obstructive sleep apnea), respectively.  These issues, while 
not specifically listed, were discussed in both the rating 
decision and the August 2006 statement of the case (SOC).  As 
such, the Board assumes jurisdiction of the additional noted 
issues as reflected in the list of 20 issues above.  
Furthermore, the veteran's claims for an enlarged heart and 
congestive heart failure are appropriately considered under 
the issue of cardiovascular disability, as is the claim for 
asthma under pulmonary problems.  

The Board also notes that in the February 2006 rating 
decision, the RO incorporated the veteran's claim for service 
connection for hypothyroidism with the claim of service 
connection for chronic fatigue.  Likewise, the claim of 
service connection for hypogonadism included a claim for 
service connection for disability manifested by burning 
semen, and the claim for fibromyalgia included a claim of 
service connection for muscle pain.  That same month, 
February 2006, the veteran's representative filed a notice of 
disagreement (NOD) with the denial of the claims for chronic 
fatigue, for hypogonadism, and for fibromyalgia.  The RO 
issued the above-noted SOC in response to the NOD.  However, 
the SOC did not reflect any mention of hypothyroidism, 
burning semen, or muscle pain in the discussions of the 
issues of chronic fatigue, hypogonadism, or fibromyalgia.  
Consequently, the Board does not now have jurisdiction to 
review the issues of hypothyroidism, disability manifested by 
burning semen, or muscle pain.  38 C.F.R. §§ 20.200, 20.202 
(2007).  Nevertheless, the issues will be remanded with 
instructions to issue an SOC.  This is so because these 
issues were addressed in the rating decision with which the 
veteran has expressed disagreement.

Finally, the Board notes that in the above-noted March 2006 
informal hearing conference, it was noted that the veteran 
was seeking to establish service connection for all his 
claimed disabilities, other than those claims for arthritis 
to include low back disability, under the additional theory 
that the disabilities were related to his service in the 
Persian Gulf.  The Board infers from the veteran's reported 
statement a desire by him to have the identified claims 
considered as due to undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. § 1117.  It appears 
from a reading of the August 2006 SOC that the RO has not 
specifically considered all the identified claims in view of 
the veteran's § 1117 arguments.  Nonetheless, the issues on 
appeal have been phrased accordingly.  


REMAND

As noted in the Introduction above, in a February 2006 rating 
decision, the RO considered the veteran's claims for service 
connection for hypothyroidism, for disability manifested by 
burning semen, and for muscle pain in adjudicating the 
veteran's claims for service connection for chronic fatigue, 
for hypogonadism, and for fibromyalgia, respectively.  That 
same month, February 2006, the veteran's representative filed 
a NOD with the denial of the claims for chronic fatigue, for 
hypogonadism, and for fibromyalgia.  The RO issued an SOC in 
August 2006 in response to the NOD.  However, the SOC does 
not reflect any mention of hypothyroidism, disability 
manifested by burning semen, or muscle pain with respect to 
the issues.  

Thus, the next step in the appellate process is for the RO to 
issue the veteran a SOC summarizing the evidence relevant to 
the claims for service connection for hypothyroidism, for 
disability manifested by burning semen, and for muscle pain, 
the applicable legal authority, and the reasons that the RO 
relied upon in making its determination.  See 38 C.F.R. § 
19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claims for service connection for 
hypothyroidism, for disability manifested by burning semen, 
and for muscle pain must be remanded to the RO for the 
issuance of a SOC.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after a 
SOC is issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

The Board also notes that at the above-noted March 2006 
informal hearing conference the veteran identified that he 
had been denied benefits by the Social Security 
Administration (SSA).  The Board notes that the record on 
which the veteran's disability claim with SSA was decided may 
contain additional relevant evidence with respect to his 
claims on appeal.  Once VA is put on notice that a claimant 
was denied or is in receipt of disability benefits from SSA, 
VA has a duty to obtain the records associated with that 
decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, the records associated with the veteran's claim or 
claims for disability benefits from SSA should be obtained 
and associated with the claims file.  All procedures set 
forth pertaining to requests for records from Federal 
facilities must be followed.  

The Board also notes that, when VA becomes aware of the 
existence of relevant records before deciding the claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release for the records.  If the claimant 
does not provide any necessary release of the relevant 
records that VA is unable to obtain, VA will request that the 
claimant obtain the records and provide them to VA.  
38 C.F.R. § 3.159(e)(2) (2007).  At his July 2007 hearing, 
the veteran testified that he had been treated in April 2007 
for a recurrence of his pulmonary problems.  The veteran also 
testified that he had an X-ray of his back in 1993 or 1994 
while living in Excelsior Springs, Missouri.  The X-ray 
reportedly identified degenerative changes.  Additionally, 
the veteran identified having undergone a bone scan at Davis 
Hospital which also reportedly identified arthritic changes 
in his joints.  Medical records associated with the veteran's 
treatment in April 2007, or the identified diagnostic studies 
are not associated with the claims file.  

Here, VA has been placed on notice by the veteran of the 
existence of relevant private records which may have a 
bearing on his claims.  As such, the veteran should be 
notified that the records could be relevant to his claims on 
appeal and he should be requested to provide a release for 
such record(s) or given the opportunity to submit the records 
himself.  Id.

With regard to Persian Gulf War claims, under 38 U.S.C.A. § 
1117(a)(1), compensation is warranted for a Persian Gulf 
veteran who exhibits "objective indications of a qualifying 
chronic disability" that became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent during the presumptive period prescribed by the 
Secretary.  The term "qualifying chronic disability" 
includes an undiagnosed illness, or a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.  38 C.F.R. 
§ 3.317(a)(2).  The term "objective indications of a 
qualifying chronic disability" include both "signs," in a 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  

VA has extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established.  The period 
was extended from December 31, 2006, to December 31, 2011.  
See 71 Fed. Reg. 75,669-75,672 (December 18, 2006) (as 
codified at 38 C.F.R. § 3.317(a)(1)(i) (2007)).

A review of the veteran's service medical records reflects 
that the veteran was treated in service for low back pain.  
He has since been diagnosed post-service with disc bulging 
and degenerative changes of the lumbosacral spine.  
Otherwise, the medical evidence of record includes, in 
particular, diagnoses with chronic fatigue, chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome.  In a 
March 2005 letter, Mark D. Kirkham, M.D., noted that the 
veteran had a very complex medical history with multiple 
complaints and abnormalities.  Dr. Kirkham opined that it was 
very likely that the veteran had gulf war syndrome and that 
the veteran's current disabilities were likely due to his 
military service.  Thereafter, in a March 2006 letter, Dr. 
Kirkham noted that all the veteran's current medical problems 
had developed since he spent four months in Saudi Arabia 
during the Gulf War and three days in Kuwait.  Dr. Kirkham 
opined that the veteran did have chronic and ongoing 
irritable bowel syndrome, chronic fatigue of unknown 
etiology, fibromyalgia, and yet to be diagnosed illness 
contributing to or causing all of these other problems which 
had developed in the past few years.  Likewise, in a July 
2007 letter, John Doane, M.D., noted that the veteran had a 
yet uncharacterized multi-system condition and that a 
unifying diagnosis remained elusive.  

Other records suggest a contrary conclusion, namely that the 
veteran's chronic fatigue has been medically linked to his 
sleep apnea, deconditioning, use of a beta blocker, as well 
as a component of depression.  Furthermore, in his report of 
September 2005 VA general examination, the examiner did not 
identify any objective indications of irritable bowel 
syndrome, chronic fatigue, or fibromyalgia, nor did he 
establish a diagnosis for any of the disabilities.  The VA 
examiner also did not address whether any of the veteran's 
diagnosed disabilities were necessarily related to his period 
of military service.  

Therefore, in light of the above, the Board finds that 
another VA examination should be afforded the veteran 
regarding his claim for disabilities associated with his 
service, to include his service in Vietnam (the veteran is 
presumed to have been exposed to herbicide agents) and the 
Persian Gulf.  Such examination should include a well 
reasoned medical opinion addressing the nature and etiology 
of any diagnosed low back disability, arthritis, chronic 
fatigue syndrome, fibromyalgia, gastrointestinal disorder to 
include irritable bowel syndrome, anemia, peripheral 
neuropathy, respiratory disability to include asthma, 
obstructive sleep apnea, other sleep disorder, headaches, 
hypogonadism, skin disability, edema of the lower 
extremities, and cardiovascular disability, which is based 
upon consideration of the veteran's documented history and 
assertions through review of the claims file.  The examiner 
should comment as to whether the veteran suffers from any of 
the claimed disabilities and whether any diagnosed disability 
is related to the veteran's period of military service.  In 
doing so, the examiner should also comment as to whether any 
diagnosed peripheral neuropathy is related to the veteran's 
presumed exposure to herbicide agents.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The examiner should also identify any objective indications 
of fatigue, signs or symptoms involving the skin, headache, 
musculoskeletal pain and stiffness, gastrointestinal 
symptoms, recurrent respiratory symptoms, and cardiovascular 
signs or symptoms.  With respect to each complaint or symptom 
reported by the veteran, the examiner should specifically 
state whether such complaint is attributable to a known 
diagnostic entity (to include as due to medications).  If the 
veteran's claimed symptom(s) are found to be attributable to 
a know diagnostic entity, the examiner should offer an 
opinion as to whether it is at least as likely as not (i.e., 
there is at least a 50 percent probability) that the 
diagnosed entity is related to any period of active military 
service.  Id.  

(The veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of these claims.  See 38 C.F.R. § 3.655 (2007)).

The Board also notes that because any award for service 
connection for the veteran's claims could affect his claim 
for TDIU, any Board action on the TDIU claim would, at this 
juncture, be premature.

The actions identified herein is consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)).  However, 
identification of the specific action requested on remand 
does not relieve the RO/Appeals Management Center (AMC) of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO/AMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claims on appeal.  

In light of the foregoing, the case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ should issue to the veteran 
and his representative a SOC addressing 
the claims for service connection for 
hypothyroidism, for disability manifested 
by burning semen, and for muscle pain.  
Along with the SOC, the AOJ must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal.  
(The veteran and his representative are 
hereby reminded that appellate 
consideration of these claims may be 
obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, these issues 
should be returned to the Board.

2.  Any records pertaining to the 
veteran's reported award of disability 
benefits from the SSA, to include the 
decision itself and the medical records 
relied upon in reaching the decision, 
should be obtained.  All records and/or 
responses received should be associated 
with the claims file.  All procedures set 
forth in 38 C.F.R. § 3.159(c)(2) (2007) 
pertaining to requests for records from 
Federal facilities must be followed.  
Likewise, all notice procedures as set 
forth in 38 C.F.R. § 3.159(e)(1) (2007), 
for identified records that are not 
obtained must be followed.  

3.  The AOJ should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any 
claim on appeal that is not currently of 
record.  The AOJ should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

In the letter, the AOJ should notify the 
veteran that records associated with his 
hospitalization in April 2007 for a 
recurrence of his respiratory problems, 
any record associated with an X-ray of 
his back in 1993 or 1994, as well as the 
identified bone scan at Davis Hospital, 
could be relevant to his claims on 
appeal.  The AOJ should thereafter 
undertake any necessary action to obtain 
and associate those records with the 
claims file.  See 38 C.F.R. § 
3.159(c)(1), (e)(1),(2) (2007).  

4.  After securing any additional 
records, the AOJ should arrange for the 
veteran to undergo a VA comprehensive 
general medical examination.  All 
appropriate testing should be conducted 
and all clinical findings should be 
reported in detail.  The examiner should 
be asked to review the claims file (in 
particular, the veteran's service medical 
records, the report of September 2005 VA 
examination, as well as those letters 
from Dr. Kirkham dated in March 2005 and 
March 2006) and examine the veteran.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed low back 
disability, arthritis, chronic fatigue 
syndrome, fibromyalgia, gastrointestinal 
disorder to include irritable bowel 
syndrome, anemia, peripheral neuropathy, 
respiratory disability to include asthma, 
obstructive sleep apnea, other sleep 
disorder, headaches, hypogonadism, skin 
disability, edema of the lower 
extremities, and cardiovascular 
disability are related to the veteran's 
period of active military service either 
in the 1960s or the Persian Gulf.  In 
doing so, the examiner should also 
comment as whether any diagnosed 
peripheral neuropathy is related to the 
veteran's presumed exposure to herbicide 
agents during Vietnam service.  

In conjunction with the examination 
instructions above, the examiner should 
also provide details about the onset, 
frequency, duration, and severity of any 
claimed fatigue, signs or symptoms 
involving the skin, headache, 
musculoskeletal pain and/or stiffness, 
gastrointestinal symptoms, recurrent 
respiratory symptoms, and/or 
cardiovascular signs or symptoms.  With 
respect to each complaint or symptom 
reported by the veteran, the examiner 
should specifically state whether such 
complaint is attributable to a known 
diagnostic entity (to include as due to 
medications).  If the veteran's claimed 
symptom(s) is/are found to be 
attributable to a know diagnostic entity, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e. there is at least a 50 percent 
probability) that the diagnosed entity is 
related to any period of active military 
service.  

If the veteran is found to suffer from 
any of the above-noted complaints or 
symptoms of fatigue, signs or symptoms 
involving the skin, headache, 
musculoskeletal pain and/or stiffness, 
gastrointestinal symptoms, anemia, 
neuropathy, hypogonadism, recurrent 
respiratory symptoms, sleep disorder, 
edema, and/or cardiovascular signs or 
symptoms, and these are determined not to 
be associated with a known clinical 
diagnosis, the examiner should report 
whether there are objective signs in a 
medical sense of disease or disability 
reflecting that the veteran indeed 
experiences such disabilities.  (If any 
examination is deemed necessary by a 
specialist, such as a cardiologist, 
orthopedist, internist, etc., such an 
examination should be scheduled and the 
specialist should be asked to address the 
same questions.)

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

5.  After the requested development has 
been completed, the medical opinion 
evidence should be reviewed to ensure 
that it is in complete compliance with 
the directives of this remand.  If the 
report is deficient in any manner, 
corrective procedures must be 
implemented.

6.  The claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority, to include 
consideration, where appropriate, as to 
whether the claimed disability is due to 
herbicide exposure and/or due to 
undiagnosed illness or other qualifying 
chronic disability pursuant to 38 U.S.C. 
§ 1117.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

